Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 09/24/2021. 
Claims 1, 3-5, 7-12, and 38-45 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed on 09/24/2021, has been entered. Claims 1, 3-5, 8, 12, 38, and 41 have been amended. Claims 2 and 37 have been cancelled. Claims 44-45 have been newly entered. In light of the Amendments and Cancellations to the claims, the claim objections have been overcome. In light of the Amendments to the claims, the 112(b) rejections have been overcome.

Priority
The examiner acknowledges that the instant application claims priority from Provisional Application 62/199,649, filed 07/31/2015. Therefore, the claims receive the effective filing date of 07/31/2015. 


Claim Interpretation
	The “recommendation engine” of claim 1 is being interpreted in light of the specification (such as Page 11, lines 3-5) to be software. Similarly the “anomaly identification engine”, “context module”, and “inquisition engine” are being interpreted in light of the specification to be software.

Claim Rejection – 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 7-12, and 38-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
First, it is determined whether the claims are directed to a statutory category of invention. In the instant case, claims 1, 3-5, 7-11, and 38-45 are directed to a machine, and claim 12 is directed to a process. Therefore, claims 1, 3-5, 7-12, and 38-45 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).
The claims are then analyzed to determine whether the claims are directed to a judicial exception. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). 
Claims 1 and 12 recite at least the following limitations that are believed to recite an abstract idea:
receiving inputs from a user, the inputs being indicative of a user engagement with content; 
compiling a list of recommendations for the user; 
comparing the inputs being indicative  of the user engagement with content and the list of compiled recommendations; 
identifying, an anomaly between the content with which the user has engaged and the list of compiled recommendations for the user, wherein an anomaly is identified in dependence on the user engaging with content which is beneath a recommendation threshold for the user; 
Holzer Patel Drennan4Attorney Docket No. 394049USPstoring any identified anomaly; 
identifying when the user has engaged in a context in which the user will respond to an enquiry message; 
retrieving one or more anomaly from the anomaly storage in dependence on such identification; 
selecting a template from a stored set of templates; 
populating the selected template with data relating to the retrieved one or more anomaly; and 
transmitting an enquiry message based on the populated selected template to the user.
The above limitations recite the concept of recommendations and feedback. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract 
           Prong Two of Step 2A is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or user the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	In this instance, the claims recite the additional elements of:
The method being computer-implemented 
An interface of a recommendation server
A user device
A recommendation engine stored in memory of and executed by a processor of the recommendation server
an anomaly identification engine stored in memory of and executed by a processor of the recommendation server
an anomaly memory of the recommendation server
a context module
an inquisition engine connected to the context module

However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.

The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. For example, claims 3-5, 8-11, 38-39, and 41-45 are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above. As for claims 7 and 40, these claims are similar to the independent claims except that they recite the further additional elements of metadata. These additional elements are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. Therefore the dependent claims do not create an integration for the same reasons.

Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
The method being computer-implemented 
An interface of a recommendation server
A user device
A recommendation engine stored in memory of and executed by a processor of the recommendation server
an anomaly identification engine stored in memory of and executed by a processor of the recommendation server
an anomaly memory of the recommendation server
a context module
an inquisition engine connected to the context module
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, presenting offers, restricting public access, gathering statistics, and eliminating less restrictive pricing information are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). 
In addition, courts have held computer-implemented processes not to be significantly more than the abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog (i.e., by hand or merely thinking) (see MPEP 2106.05(d)). 
In this instance, the additional limitations recited above are at least one of well-understood, routine, and conventional according to the list in MPEP 2106.05(d) or merely generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog.
Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection – 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, and 37-45 are rejected under 35 U.S.C. 103 as being unpatentable over Schaffer et al (US 20020104087 A1), hereinafter Schaffer, in view of Buisman et al (US 20120232931 A1), hereinafter Buisman.

Regarding claim 1, Schaffer teaches a recommendation system comprising: 
an interface having an input configured to receive inputs from a user device, which inputs are indicative of a user engagement with content at the user device monitored by detection of inputs at the user device(Schaffer: “each viewer uses an explicit profile interface 450 to rate their preferences for various program features, including, for example, days and viewing times, channels, actors, and categories (genres) of television programs… The user-
a recommendation engine connected to the interface and configured to compile recommendations for a user of the user device, the compiled recommendations above a recommendation threshold for the user (Schaffer: “The television programming recommender evaluates each of the programs in an electronic programming guide (EPG) 310 to identify programs of interest to a particular viewer. The set of recommended programs can be presented to the viewer” [0025] - “user-supplied explicit preferences are used to generate an explicit profile … The explicit profile 500 is, in turn, utilized to generate program recommendation scores by an explicit program recommender” [0026] - “an implicit profile 600…is derived by a profiler 440 from a viewing history 430, indicating whether or not a given viewer watched programs with each program feature. The viewing history 430 is obtained from a set-top terminal 425 that monitors the viewing behavior of the user. The implicit profile 600 is, in turn, utilized to generate program recommendation scores by an implicit program recommender” [0027] – With reference to [0031] which notes that scores indicate a positive of negative recommendation level, it is understood that positive recommendation scores are above a neutral threshold. ); 
an anomaly identification engine, connected to the interface and to the recommendation engine, for receiving the inputs indicative of the user engagement with content and for receiving the recommendations, and configured to compare the inputs indicative of the user engagement with content and the recommendations to identify an anomaly between the content with which the user has engaged and the compiled recommendations for the user, wherein the anomaly identification engine is configured to identify an anomaly in dependence on the user engaging with content which is beneath the recommendation threshold for the user (Schaffer: The system may request feedback if “viewing behavior is inconsistent with information recorded in a profile or with generated program recommendation scores” such as if “a program receives a high program recommendation score but is not watched” For example, “a program is watched that was assigned a low program recommendation score”[0031] – It is understood by Examiner that the inconsistent viewing behavior constitutes an anomalous user behavior. It is understood that a low/negative recommendation score is below a neutral threshold.); 

a context module connected to the interface and configured to identify when the user has engaged with the user device in a context in which the user will respond to an enquiry message (feedback request), there being contexts in which the user will not engage with an enquiry (Schaffer: “feedback control process 900 that coordinates the timing and the extent of the feedback requests that are presented to the user from the feedback request list 350 during a given feedback session to minimize the obtrusive nature of the requests or to maximize the quality of the obtained feedback information (or both). In addition, the feedback control process 900 can improve its current knowledge by learning from the user reaction to each feedback Session. As discussed hereinafter, the feedback control process 900 may employ a number of rules that control the timing and the extent of the feedback requests based on situation-defining parameters.” [0050] “The rules and associated situation-defining parameters might specify, for example, (ii) Specific times and days when feedback should or should not be requested; (ii) the number of feedback requests to present during a given feedback request Session; (iii) the duration of each feedback request Session; and (iv) the minimum time that should Separate any two feedback request Sessions (i.e., a blackout time period). It is noted that times and days in the feedback gathering rules may be specified in terms of absolute values or relative to a current or future time or event, Such as the next time the user powers up the device.” [0051] –Examiner makes reference to [0055] which notes that feedback control times may “be conditioned on the presence of the user”, and to [0063] which provides examples of contexts in which a user will & will not supply feedback, such as “that this user is usually willing to supply feedback at the end of a given program, but not at the beginning and generally not with other programs.”); and
 an inquisition engine connected to the context module and to the anomaly memory and configured, dependent on when a context in which the user will respond to an enquiry message is identified (Schaffer: “the feedback request command requests the user to rate a program (i) being watched (or not watched) that appears inconsistent with information in the profile(s) 500, 600 or an assigned program recommendation score” [0033] “The feedback control process 900 coordinates the timing and the extent of the feedback requests that are presented to the 
retrieve one or more anomaly from the anomaly memory in dependence on such identification (Schaffer: “the feedback control process 900 initially determines if there are currently any feedback requests to be processed in feedback request list 350 during step 910. If it is determined … during step 310 that there are feedback requests in the feedback request list 350, then the feedback control process 900 computes the time to initiate each feedback request during step 920.” [0054] “If… it is determined during step 950 that it is time to initiate a feedback request Session, then the feedback request is initiated during step 960.”[0058] –See also Figure 9. It is recognized that the requests, based on inconsistencies and stored in the feedback request list as discussed in [0050-0051], must be retrieved from or accessed at the list in order for feedback to be requested from the user.), 
the recommendation engine, the anomaly identification engine, context module and the inquisition engine each stored in memory and executed by a processor of the recommendation system (Schaffer: “The television program recommender 300 may be embodied as any computing device, Such as a personal computer or workstation, that contains a processor 315, such as a central processing unit (CPU), and memory 320,” [0037] – See also Figure 3, which illustrates the feedback requests, viewer profiles, profile updates, and feedback control being stored in memory that is executable by a processor.); 
Holzer Patel Drennan2Attorney Docket No. 394049USPwherein the interface further has an output configured to transmit an enquiry message based on the anomaly from the system to the user device (Schaffer: “The feedback control process 900 coordinates the timing and the extent of the feedback requests that are presented to the user from the feedback request list” [0036] – It is understood that the feedback requests stored on the list must be transmitted to an output in order for the user to see them and respond, as in [0062].).
While Schaffer teaches the recommender may be embodied as any computing device [0037] and feedback is requested based on inconsistencies between recommendations and viewing/rating behavior [0011], it does not explicitly teach the step of selecting a template from a set of templates, and populating the selected template with data relating to the retrieved one or more anomaly; that the enquiry message is based on the populated selected template, or that the system is a server.
However, Buisman teaches a system which updates a user record (Buisman: [0141]), including:

that the enquiry message is based on the populated selected template ( “The one or more programs further comprise instructions for constructing the at least one question and the possible responses using the knowledge base and the at least one template. Information from the knowledge base is used to fill blanks in the template to construct the at least one question.” [0022] “After the at least one question was constructed the at least one question may have been displayed or presented to the patient.” [0023]), and
that the system is a server (Buisman: “the domain model could be located on a remote server or computer system” [0048] “The template database may be located on a remote server in which case it is retrieved or it may be located locally on a computing device used for performing the method.” [0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Schaffer would continue to teach the requesting of feedback regarding anomalies against its recommendations, except that now it would also teach the selection and population of a template for such an enquiry message, according to the teachings of Buisman. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability for changes to be accurately determined (Buisman: [0050]).

Regarding claim 3, Schaffer/Buisman teach the recommendation server of claim 1 wherein the user engagement with content is one or more of: a user choice of an item, a user action, and a user activity (Schaffer: “an implicit profile 600 … is derived by a profiler 440 from a viewing history 430, indicating whether or not a given viewer watched programs with each program feature. The viewing history 430 is obtained from a set-top terminal 

Regarding Claim 4, Schaffer/Buisman teach the recommendation server of claim 1, wherein the anomaly identification engine is further configured to determine the anomaly in dependence on identification of the user engagement with content as not being associated with recommendations for the user from which the compiled recommendations are collated (Schaffer: “the default feedback request command queries the user to rate a program … not watched that appears inconsistent with information in the profile… or an assigned program recommendation score” [0048]).

Regarding Claim 5, Schaffer/Buisman teach the recommendation server of claim 1, wherein the anomaly identification engine is further configured to determine the anomaly in dependence on identification of the user engagement with content as not being associated with a compiled recommendation, but as being associated with at least one of the recommendations from which the compiled recommendations were collated (Schaffer: “Viewing behavior can be inconsistent with profile information or generated program recommendation Scores if… a program is watched that was assigned a low program recommendation Score; or [if] a program receives a high program recommendation score but is not watched in favor of one or more program(s) receiving lower program recommendation scores.” [0031]).

Regarding claim 7, Schaffer/Buisman teach the recommendation server of claim 1, wherein the anomaly identification engine is further configured to generate metadata describing the anomaly (Schaffer: “the feedback request command requests the user to rate a program (i) being watched (or not watched) that appears inconsistent with information in the profile …The feedback request may optionally indicate the program recommendation score assigned to the program and identify one or more program features that significantly contributed to the program recommendation score” [0033]).

Regarding Claim 8, Schaffer/Buisman teach the recommendation server of claim 1, wherein the recommendation engine is further configured to compile the recommendations for the user in dependence upon user context, and the anomaly identification engine is further configured to identify the anomaly in dependence on a context of the user engagement with content (Schaffer: “the television programming recommender 300 evaluates each of the programs in an electronic programming guide (EPG) 310 to identify programs of interest to a particular viewer. The set of recommended programs can be presented to the viewer,” [0025] “The user-supplied explicit preferences are used to generate an explicit profile 500, … The explicit profile 500 is, in turn, utilized to generate program recommendation scores by an explicit program recommender” [0026] “the computed time can generally be conditioned on the presence of the user(s) associated with the profiles 500, 600. The presence of a user can be determined …or an inference that the user is present when the device is turned on.” [0055]). 

Regarding claim 9, Schaffer/Buisman teach the recommendation server of claim 8, wherein if the context is a known context for the user, the known context is updated in dependence on the anomaly (Schaffer: “Viewing behavior can be inconsistent with profile information or generated program recommendation Scores if… a program is watched that was assigned a low program recommendation Score; or [if] a program receives a high program recommendation score but is not watched in favor of one or more program(s) receiving lower program recommendation scores.” [0031] “The user-supplied program rating that is received in response to the feedback request can be, for example, a score indicating the strength of the user's like or dislike of the program. The user-Supplied program rating can be used to update the implicit profile 600 in a well-known manner, as if the user had watched the program. In addition, if the user-supplied program rating satisfies predefined criteria, such as exceeding a minimum threshold, the program itself can be added to the explicit profile” [0034]).

Regarding claim 10, Schaffer/Buisman teach the recommendation server of claim 8, wherein if the context is not a known context for the user, a new context is created for the user based on the anomaly (Schaffer: “Viewing behavior can be inconsistent with profile information or generated program recommendation scores if… a program is watched having features that do not match the profile(s)” [0031] “The user-supplied program rating that is received in response to the feedback request can be, for example, a score indicating the strength of the user's like or dislike of the program. The user-Supplied program rating can be used to update the implicit profile 600 in a well-

Regarding claim 11, Schaffer/Buisman teach the recommendation server of claim 1, wherein the anomaly identification engine is further configured to determine future recommendations for the user in a same context based on the anomaly (Schaffer: “the television programming recommender 300 selectively obtains feedback from a user to update the implicit or explicit viewer profiles …Thus, the television programming recommender 300 can obtain feedback from a user in a manner that maximizes the value of the obtained information and thereby improves the performance of the television programming recommender 300” [0028]).

Regarding claim 12, the limitations of method claim 12 are closely parallel to the limitations of system claim 1, and are rejected on the same basis.


Regarding claim 38, Schaffer/Buisman teach the recommendation server of claim 1 wherein the user engagement with content is associated with an item of content or an action, and the recommendation is for an item of content or an action (Schaffer: “an implicit profile 600 … is derived by a profiler 440 from a viewing history 430, indicating whether or not a given viewer watched programs with each program feature. The viewing history 430 is obtained from a set-top terminal 425 that monitors the viewing behavior of the user” [0027] “each viewer uses an explicit profile interface 450 to rate their preferences for various program features, including, for example, days and viewing times, channels, actors, and categories (genres) of television programs.” [0026] “The television programming recommender evaluates each of the programs in an electronic programming guide (EPG) 310 to identify programs of interest to a particular viewer. The set of recommended programs can be presented to the viewer” [0025]).

Regarding Claim 39, Schaffer/Buisman teach the recommendation server of claim 1, wherein the inquisition engine is further configured to select the template from a sub-set of the templates, each sub-set being 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Buisman with Schaffer for the reasons identified above with respect to claim 1. 

Regarding claim 40, Schaffer/Buisman teach the recommendation server of claim 1 wherein the inquisition engine is further configured to populate the selected template in dependence on metadata associated with the enquiry message (Schaffer: “The user-supplied program rating that is received in response to the feedback request can be, for example, a Score indicating the Strength of the user's like or dislike of the program.” [0034] –It is understood that data regarding the program flagged with an inconsistency must be included in the feedback request in order for the user to provide feedback regarding that particular program.). 

Regarding claim 41, Schaffer/Buisman teach the recommendation server of claim 40, wherein the enquiry message relates to a previous user engagement with content (Schaffer: “the feedback request command requests the user to rate a program being watched (or not watched) that appears inconsistent with information in the profile(s) or an assigned program recommendation score” [0033] “the feedback request can be logged in a feedback request list 350 (FIG. 3) for subsequent processing” [0030] “feedback control process 900 that coordinates the timing and the extent of the feedback requests that are presented to the user from the feedback request list 350 during a given feedback session to minimize the obtrusive nature of the requests or to maximize the quality of the obtained 

Regarding Claim 42, Schaffer/Buisman teach the recommendation server of claim 1, wherein the inquisition engine is further configured to select the template further in dependence on one of a user profile and user history data (Buisman: “The history of questionnaires and results can be used to optionally prevent the same questionnaire (question, feedback, answers) from being presented twice” [0092] “The questionnaire creation follows from a …after which the patient record or profile 334 is retrieved and appropriate template forms are selected.” [0085] “a profile can hold … a history of questionnaires and results.” [0087]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Buisman with Schaffer for the reasons identified above with respect to claim 1. 

Regarding claim 43, Schaffer/Buisman teach the recommendation server of claim 1, wherein the inquisition engine is further configured to receive a response to the enquiry message, and wherein the recommendation engine is further configured to determine future recommendations for the user in dependence thereon (Schaffer: “the television programming recommender 300 selectively obtains feedback from a user to update the implicit or explicit viewer profiles …Thus, the television programming recommender 300 can obtain feedback from a user in a manner that maximizes the value of the obtained information and thereby improves the performance of the television programming recommender 300” [0028]).

Regarding claim 44, Schaffer/Buisman teach the recommendation server of claim 1 wherein the anomaly identification engine is configured to determine the anomaly in dependence on identification of the user engagement with content at the user device as not being associated with a compiled recommendation, but as being associated with a recommendation from which the compiled recommendations were collated, wherein only those recommendations exceeding the threshold are included in the compiled recommendations (Schaffer: [0031] “Viewing behavior can be inconsistent with profile information or generated program recommendation Scores if, e.g., (i) a program is watched having features that do not match the profile(s) 500, 600, a program is watched that was assigned a low program recommendation Score;” – [0025] “the television programming recommender 300 It is understood that the set of recommendations are compiled from all programs in an EPG.).

Regarding claim 45, Schaffer/Buisman teach the recommendation server of claim 1 wherein the anomaly identification engine is configured to determine the anomaly, wherein the anomaly identification engine is configured to determine the anomaly in dependence on identification of the user engagement with content at the user device as not being associated with content from which compiled recommendations are collated, wherein only those recommendations exceeding the threshold are candidates for the compiled recommendations (Schaffer: [0031] “Viewing behavior can be inconsistent with profile information or generated program recommendation Scores if, e.g., (i) a program is watched having features that do not match the profile(s) 500, 600, a program is watched that was assigned a low program recommendation Score” – [0025] “the television programming recommender 300 evaluates each of the programs in an electronic programming guide (EPG) 310 to identify programs of interest to a particular viewer. The Set of recommended programs can be presented to the viewer” – It is understood that, insofar as the candidates are collated from those exceeding the threshold, that those recommendations below the threshold are not content from which the recommendations may be collated.).


Response to Arguments
	Applicant’s arguments filed 09/24/2021 have been fully considered but they are not persuasive.

Claim Rejections – 35 USC §101
	Applicant argues that the claims, as amended, are no longer directed to Certain Methods of Organizing Human Activity, arguing that the newly amended “inputs, which are indicative of a user’s engagement with content at a device, do not affect the user’s activity, but report it,” stating that “the claims recite that the server receives information of the user behavior, as the claims now recite an input that indicates how a user has engaged with content at a user device.” The applicant states that the engagement is detected by monitoring said inputs, adding that “there is no organizing of human activity involved.”


Prior Art Rejections – 35 USC §103
Applicant argues that that combination of references do not teach the claims, stating that Schaffer teaches identification of anomalies wherein a high-scoring program is not watched, or a low-scoring program is, stating that “whether or not an anomaly is identified is not dependent on the recommendation being above or beneath the threshold; in Schaffer, both above and beneath can be an anomaly.” 
Examiner respectfully disagrees. As best understood by Examiner, Applicant is arguing that the ability in Schaffer for determination of an anomaly for non-engagement of a recommended content precludes the reference from teaching the claimed limitations. Examiner notes that the claims do not prevent the system from determining other anomalies, but also notes that only the embodiment of interaction with low-scoring content from Schaffer is being relied upon in this rejection. In Schaffer, an anomaly with regards to a watched content can only be detected when said content is low-scoring/below a threshold.

Applicant further argues that “Schaffer recommends all programs,” and that the reference cannot therefore teach determination of an anomaly when a non-recommended program is watched.
Examiner disagrees, noting that Schaffer teaches that “The set of recommended programs can be presented to the viewer” [0025]. Only those programs in this recommended set, which is determined based on user preferences/feedback as addressed in the rejection, are recommended, rather than “all programs.”


Examiner respectfully disagrees. The pending claims recite than an anomaly is determined for a content that is engaged with if the content is beneath the recommendation threshold. Schaffer similarly teaches that an inconsistency is determined for a watched program if that program was low-scoring. While Schaffer does teach that an inconsistency may be determined for a program that is high-scoring, this occurs only in a situation in which the program is not watched, which is not addressed by the claims. Examiner specifically refutes that “In Schaf[f]er, the identification of an anomaly is not linked to the value of the recommendation.” A high score is necessary for an unwatched program to determine an inconsistency, and a low score is necessary for a watched program to determine an inconsistency. A user watching a high-scoring, recommended program would be consistent with said recommendation, and therefore would not be an inconsistency. 

Applicant further argues that Buisman does not teach certain limitations of Claim 39, specifically arguing that the claimed invention allows for a simple enquiry to be provided to a user in some contexts and a more complex one in other contexts, “based on what the user is likely to do in the context.” Applicant states that “the complexity varies according to the nature of the request” in Buisman.
Examiner respectfully disagrees; a new user can be understood to be in a different context than a user updating their profile. Examiner seems to suggest time-based considerations regarding determination of context (such as disclosure in the specification about “time available”) but this is not reflected in the claims.

Applicant argues that the newly entered claims are not taught by the references above. Examiner respectfully disagrees, with reference to the rejection above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kalmes et al (US 20140122502 A1)
Wilson et al (US 20160350834 A1)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOSEPH SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.S./Examiner, Art Unit 3684      
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684